977 F.2d 582
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.William V. DAVIS, M.D., a Sole Proprietor, Respondent.
No. 92-5901.
United States Court of Appeals, Sixth Circuit.
Sept. 30, 1992.

Before NATHANIEL R. JONES and SILER, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.


1
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, William V. Davis, M.D., a sole proprietor, his agents, successors, and assigns, enforcing its order dated January 7, 1992, in Case No. 9-CA-27964, and the Court having considered the same, it is hereby


2
ORDERED AND ADJUDGED by the Court that the Respondent, William V. Davis, M.D., a sole proprietor, his agents, successors, and assigns, shall:

1. Cease and desist from:

3
(a) Threatening employees with unspecified reprisal for giving testimony adverse to Respondent's position in a proceeding involving an ex-employee before the Ohio Bureau of Employment Services, a concerted activity protected by Section 7 of the National Labor Relations Act (hereinafter called the Act).


4
(b) Discharging employees for giving the testimony noted above and for their continued intention to give such testimony in future related proceedings before the Ohio Bureau Employment Services, a concerted activity protected by Section 7 of the Act.


5
(c) In any like or related manner, interfering with, restraining or coercing employees in the exercise of rights guaranteed under Section 7 of the Act.


6
2. Take the following affirmative action necessary to effectuate the policies of the Act:


7
(a) Make Kathy Sue Wysong whole for any loss of earnings that she suffered as a result of her unlawful discharge, in the manner set forth in the "Remedy" section of the Administrative Law Judge's Decision.


8
(b) Remove from his files all references to the unlawful discharge of Kathy Sue Wysong and notify her in writing that this has been done and that her unlawful discharge will not be used against her in any way.


9
(c) Preserve and, on request, make available to the Board or its agents for examination and copying, all payroll records, social security payment records, timecards, personnel records and reports, and all other records necessary to analyze the amount of backpay due under the terms of this Judgment.


10
(d) Mail to all of Respondent's employees as of September 17, 1990, including Kathy Sue Wysong, copies of the attached notice marked "Appendix."   Copies of the notice, on forms supplied by the Regional Director for Region 9 of the National Labor Relations Board (Cincinnati, Ohio), after being signed by Respondent or his authorized representative, shall be mailed by Respondent immediately to all his former employees as of September 17, 1990, including Kathy Sue Wysong.


11
(e) Notify the said Regional Director, in writing, within 20 days from the date of this Judgment what steps Respondent has taken to comply.

APPENDIX
NOTICE TO EMPLOYEES

12
MAILED PURSUANT TO A JUDGMENT OF THE UNITED STATES

COURT OF APPEALS ENFORCING AN ORDER OF THE
NATIONAL LABOR RELATIONS BOARD
An Agency of the United States Government

13
The National Labor Relations Board has found that I violated the National Labor Relations Act and has ordered me to mail to my former employees at Washington Courthouse, Ohio and abide by this notice.


14
I WILL NOT threaten any employee with unspecified reprisal because the employee gives testimony adverse to my position in support of the claim of another former employee in proceedings before the Ohio Bureau of Employment Services.


15
I WILL NOT discharge any employee who gives testimony or states an intention to give testimony adverse to my position in support of the claim of another former employee in proceedings before the Ohio Bureau of Employment Services.


16
I WILL NOT in any like or related manner interfere with, restrain or coerce employees in the exercise of rights guaranteed by Section 7 of the National Labor Relations Act.


17
I WILL make Kathy Sue Wysong whole, with interest, for any loss of earnings and other benefits she may have suffered because of my unlawful discharge of her.


18
I WILL remove from my files any reference to her discharge and notify her in writing that this has been done and evidence of the unlawful discharge will not be used against her in any way.


19
WILLIAM V. DAVIS, M.D.


20
(Employer)


21
Dated:  __________ By:  ____________________ (Representative) __________ (Title).


22
This is an official notice and must not be defaced by anyone.


23
This notice must be mailed to all former employees of William V. Davis, M.D., as of September 17, 1990.   Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, 550 Main Street, Room 3003, Cincinnati, Ohio 45202-3271, Telephone (513) 684-3663.